Citation Nr: 1432612	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-31 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for left hip disability.

6.  Entitlement to an increased disability rating for service-connected callus of the right foot, currently rated as noncompensable.

7.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.

8.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral pes planus.

9.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hammertoes and a bunion, right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, May 2010, and September 2011 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado.

On June 23, 2013, the Veteran testified via videoconference before the undersigned.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  The Board notes that after the case was certified to the Board, but prior to the Veteran's hearing, additional evidence was associated with the record in the form of private medical records.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).

(The decision below addresses the Veteran's petitions to reopen, claims of service connection for bilateral pes planus and hammertoes and bunions of the right foot, and for an increased rating for his service-connected right foot callus.  The remaining issues are addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  By a rating action dated in June 1994, the RO denied service connection for a low back disability, bilateral pes planus, and hammertoes and a bunion of the right foot; the Veteran did not appeal.

2.  Evidence received since the June 1994 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for a low back disability, bilateral pes planus, and hammertoes of the right foot and raises reasonable possibilities of substantiating the underlying claims.

3.  The Veteran's bilateral pes planus pre-existed military service and did not chronically worsen therein.  

4.  The Veteran does not have a disability of the right foot, to include hammertoes necessitating surgery, that is attributable to his military service, to include the infected callus treated therein.

5.  The evidence of record does not demonstrate that the Veteran's service-connected right foot callus disability has resulted in disfigurement of the head, face, or neck; scars; or impairment of function to a compensable degree.



CONCLUSIONS OF LAW

1.  A June 1994 RO decision that denied service connection for a low back disability, bilateral pes planus, and hammertoes of the right foot is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1993).

2.  New and material evidence has been received to reopen claims of service connection for a low back disability, bilateral pes planus, and hammertoes and a bunion of the right foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's pre-existing bilateral pes planus was not aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

4.  The Veteran does not have a right foot hammertoes or other foot disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

5.  The criteria for a compensable evaluation for the right foot callus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Petition to Reopen

In a June 1994 decision, the RO denied service connection for a low back disorder based on the lack of nexus evidence and denied service connection for bilateral pes planus upon finding that that disability pre-existed service, was considered to be a constitutional or developmental abnormality, and was not permanently aggravated in service.  The RO also denied service connection for hammertoes and a bunion of the right foot due to an absence of evidence establishing a relationship between an episode of right foot callus in service and the later developed hammertoes.  The June 1994 decision is final.

In seeking to "reopen" these previously denied claims, the Veteran submitted a private medical opinion from H.B., M.D., who opined the Veteran's low back injuries sustained in service directly contributed to the development of lumbar spine degenerative disc disease.  Dr. H.B. also opined that it was more likely than not that the Veteran's pre-existing pes planus was aggravated in service and that the aggravation of his pes planus can lead to the development of hammertoes and bunions.  For purposes of determining whether new and material evidence has been submitted to reopen a previously denied claim, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that in its May 2010 decision, the RO explicitly reopened the Veteran's claim of service connection for a low back disability and denied that claim on the merits.  The RO appears to have also determined that new and material evidence was received to reopen the previously denied claims of service connection for bilateral pes planus and hammertoes and a bunion of the right foot, as the RO also adjudicated the merits of those claims.  Upon review of Dr. H.G.'s statement, the Board agrees with the RO that new and material evidence sufficient to reopen the previously denied claims of service connection for a low back disability, bilateral pes planus, and hammertoes and a bunion of the right foot has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Accordingly, these claims are considered reopened with the submission of new and material evidence.  See id.

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A.  Pes Planus

It is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).

Here, bilateral pes planus, asymptomatic, was noted on the Veteran's enlistment examination report.  Accordingly, the Board finds that it is noted that bilateral pes planus existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Therefore, the presumption of sound condition does not apply in this case.  38 U.S.C.A. § 1111.  Moreover, the Veteran does not dispute that he had pes planus prior to service.  Rather, he asserts that his pre-existing pes planus was made chronically worse by active military service and contends, therefore, that service connection is warranted on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").  

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Wagner, supra; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

At the outset, the Board notes that the Veteran has testified that his pre-existing pes planus worsened in service.  The Veteran is certainly competent to report on the severity of symptoms such as pain in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology).  Here, however, the relevant inquiry turns on whether there was a change in the underlying pathology of the pre-existing back disability, "as distinguished from the mere recurrence of manifestations of the pre-service condition."  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (stating that "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.").  The Board finds that whether there was a change in the underlying pathology of the Veteran's pre-existing pes planus is a medical determination.  Therefore, because the Veteran is a lay person without the appropriate medical training and expertise, he is not competent to state that there was a change in the underlying pathology of his pre-existing pes planus condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Turning to the medical evidence of record, the Veteran's service treatment records (STRs) show that in May 1970, he presented to sick call four times for treatment of an infected callus on his foot.  His STRs are otherwise silent for complaints or treatment related to the feet.  At the time of his May 1972 separation examination, the Veteran's feet were clinically evaluated as normal.  His feet were also clinically evaluated as normal at the time of a January 1976 reenlistment examination and on the accompanying report of medical history, the Veteran denied foot trouble.   

The Veteran's post-service treatment records show that he was seen in March 1985 for the purpose of obtaining a second opinion regarding a symptomatic and progressive bunion deformity of the fifth metatarsal of the right foot.  At that time, he reported having undergone a minimally invasive surgery 12 or 13 years prior, with minimum benefit.  The private treatment records do not contain any evidence relevant the Veteran's pes planus condition.  In September 2009, the Veteran submitted the statement from Dr. H.B., who opined that it was more likely than not that the Veteran's pre-existing pes planus was aggravated in service.  Dr. H.B. noted that the Veteran was seen numerous times during service for complaints of painful feet and stated that the aggravation of the Veteran's pes planus was caused by "his heavy activity of fueling ships, and from long periods of time while standing watch."  

The Veteran was afforded a VA examination in December 2009.  Physical examination of the Veteran's feet revealed an obvious pes planus deformity with abnormal weight bearing demonstrating pronation and arch collapse.  The Veteran underwent another VA examination in April 2010.  Regarding the opinion provided by Dr. H.B., the VA examiner noted that the Veteran had confirmed to the examiner that Dr. H.B. had not physically examined him.  Rather, the Veteran had provided Dr. H.B. with his self-reported history and selected STRs and civilian treatment records.  The examiner then stated that the Veteran's STRs indicated that he entered active duty with asymptomatic pes planus and exited service with asymptomatic pes planus.  

Upon a review of the evidence of record, the Board finds that there is no evidence demonstrating that the Veteran's pre-existing pes planus chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  To the extent that the Veteran has alleged experiencing an exacerbation of pain during service on account of his military duties, an intermittent or temporary flare-up during service of a preexisting injury or disease does not constitute aggravation pursuant to 38 U.S.C.A. § 1153 unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Regarding Dr. H.B.'s positive opinion, although he suggested that the Veteran's pes planus was aggravated by his service duties of fueling ships and standing watch, Dr. H.B.'s opinion is not supported by the objective evidence of record and is thus entitled to little probative weight.  Indeed, as noted by the VA examiner, Dr. H.B. neither examined the Veteran nor reviewed the entirety of the record.  Dr. H.B. similarly did not comment on the Veteran's separation examination report, or his subsequent reenlistment examination report, showing that the Veteran's feet were clinically evaluated as normal.  Further, while the Veteran was seen in service for an infected callus, there are no complaints related to his pes planus.  Without some objective evidence demonstrating a worsening of the underlying pathology of the Veteran's pes planus, such as a Medical Board finding, or the Veteran being placed or profile or being medically discharged on account of his pes planus, the Board cannot conclude that the evidence supports a finding of aggravation.  Thus, the question of the whether the Veteran's pes planus is a congenital disease or defect notwithstanding, see Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (stating that "congenital diseases, but not defects, may be service connected"), because the Veteran's pes planus was noted to have pre-existed his active military service, and was not aggravated therein, the Board finds that the Veteran's claim for service connected aggravation of a pre-existing pes planus must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, supra.

B.  Hammertoes and Bunion, Right Foot

At the outset, the Board notes that the evidence demonstrates that the Veteran recently underwent a right 5th digital amputation related to his recurrent hammertoe deformity and corn of the right 5th digit.  The operative report indicates that the Veteran had had multiple surgical procedures associated with the right 5th metatarsal and 5th digit that had failed pervious conservative efforts, and that he had continued to have nerve pain associated with the area and a recurrent soft corn associated with the medial aspect of the digit.  It is the Veteran contention that the disability leading to his amputation is related to service.

As discussed previously, the Veteran was treated in service for an infected callus.  The STRs do not note the site of the callus, other than to state that it was on his foot.  In an April 1993 statement, the Veteran's ex-spouse stated that she was aware of two instances of the Veteran having surgery on his feet, once in 1972 and once in 1974.  That same month, the Veteran reported having had six foot surgeries since 1972, the most recent of which had been to remove a joint completely.  Post-service treatment records shows that he underwent a resection of the 5th metatarsal head in March 1985.  In April 1988, he presented for treatment related to a hammertoe deformity of the 3rd digit.  It was noted that he had not been seen for several years and that this was a new problem unrelated to any previous care.  He underwent an ostectomy of the proximal phalanx of the 3rd digit of the right foot that same month.  In December 1989, he presented with a hammertoe deformity of the 4th digit of the right foot.  It was indicated that the underlying etiology was discussed and that the Veteran opted for ostectomy of the associated phlanx; the underlying etiology was not, however, recorded in the treatment notes.  In September 1992, the Veteran underwent an arthroplasty of the distal interphalangeal joint of the 4th digit, right foot.  During a July 1993 VA examination, the Veteran reported having had multiple surgeries since leaving service related to the removal of calcium deposits in his right foot.  He indicated his belief that the calcium deposits were the result of standing on his feet for prolonged periods of time while in the U.S. Navy.  The examiner gave no opinion regarding the etiology of the Veteran's calcium deposits.  

The Veteran was afforded a VA examination in August 2008.  Although the claims folder was not given to the examiner, the Veteran presented the examiner with copies of his STRs showing treatment in service for an infected callus.  It was noted that the records did not indicate the location of the callus.  The Veteran also related that he had the callus paired down with a scalpel.  The examiner noted that the Veteran had a rather complicated podiatry history following military service and that he had been diagnosed as having polyarticular rheumatoid arthritis, particularly affecting his feet, which is unrelated to military service.  (The Board notes that the Veteran has several times been denied service connection for rheumatoid arthritis; thus the issue of whether that condition is related to service is not in debate.)  The examiner noted hypertrophic calluses on the medial aspect of both first digits with no functional impairment, to include limitations on standing and/or walking.  The callus was also noted to be nontender to palpation.

The Veteran was afforded another VA examination in December 2009 at which time he was diagnosed as having bilateral foot calluses involving the bilateral hallux and bilateral 4th and 5th toes.  He was again examined in April 2010.  It was noted that after leaving service, he worked as pressman and printer, which involved walking and standing throughout the day and entailed heavy physical labor.  The examiner then detailed the Veteran's history related to his feet, to include multiple surgeries on his right foot, and performed a physical examination of the Veteran.  There was no evidence of hammertoes or bunions found on examination, but x-rays revealed bilateral foot degenerative joint disease.  The examination report also included diagnoses of bilateral heel and Achilles tendon valgus deviation, bilateral hallux valgus, and residual surgical scar on the 3rd through 5th right toes.  The VA examiner then opined that the Veteran's bilateral foot condition was not caused by, or a result of, his callus complaint in service.  The examiner indicated that it was clear that the Veteran had no recurrent or chronic callus or foot problems as a result of his military service and found that the Veteran's chronic and severe right foot bunion and hammertoe deformities developed as a result of his post-service civilian occupation.

In light of the above, there is simply no basis upon which to establish service connection for a right foot disability, to specifically include hammertoes and/or a bunion deformity of the right foot, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  In so concluding, the Board finds particularly probative the April 2010 VA examiner's opinion that the chronic and severe right foot bunion and hammertoe deformities developed as a result of his post-service civilian occupation.  The Board acknowledges that the VA examiners' opinion is lacking somewhat in rationale.  There is, however, no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  Indeed, the examiner related the Veteran's self-reported history, to include having undergone his first surgery in 1972.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Moreover, none of the Veteran's private physicians have specifically attributed any right foot disability to service.  Rather, Dr. H.B. opined that the Veteran's hammertoes and bunions were due to the aggravation of pes planus.  However, as pes planus is not service-connected, Dr. H.B.'s opinion cannot service as a basis for an award of secondary service connection for right foot hammertoes.  Thus, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other evidence.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that his recurrent hammertoes of the right foot are attributable to service, to include the infected callus treated therein.  However, as noted above, the etiology of dysfunctions and disorders is generally a medical determination. See Jandreau and Colantonio, both supra.  As a lay person without the appropriate medical training and expertise, the Veteran is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusion to the contrary and the fact that even Dr. H.B. did not attribute the Veteran's hammertoes directly to service.  See Jandreau, supra.  As such, the Board finds that the lack of a more detailed rationale does not render the VA opinion obtained in this case in adequate.

In sum, the Board finds that there is no basis to establish service connection for a right foot disability, to include hammertoes or a bunion deformity.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).

II.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

Here, the Veteran's service-connected right foot callus has been evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819 which provides that disabilities evaluated under that DC are to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801-7805, or impairment of function.  In this regard, the evidence fails to demonstrate that the Veteran's disability affects his head, face or neck, so the Board will not consider whether he is entitlement to a compensable rating under DC 7819.

The Board notes that during the pendency of the Veteran's claim for increase, which claim was filed in May 2008, the criteria for rating skin disabilities were revised, effective October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23.2008).  Those amendments only apply to applications received by VA on or after October 23, 2008.  The amendments are not, however, applicable to the Veteran's claim.

The Board has considered the evidence of record, to include the Veteran's lay statements regarding his perceived foot pain and functional impairment, but finds that a compensable rating for the Veteran's service-connected right foot callus is not warranted.  Notably, although the Veteran has been found to have several conditions affecting the right foot, to include calluses of the bilateral hallux and bilateral 4th and 5th toes, which calluses were tender to palpation, as noted during the December 2010 VA examination, the April 2010 VA examiner determined that it would be merely speculative to attribute any current right foot symptomatology, to include callus formation to the service-connected right foot callus, as the anatomic site of the callus was not noted.  The April 2010 examiner then noted that the Veteran's STR did not evidence any trimming of any right foot thickened or pathological callus.  Rather, it was indicated that the infected callus was treated with a topical agents and Moleskin, which is typically used to treat a simple blister.  The examiner also noted that the STRs did not document any recurrence of the callus in service, and there was no evidence of a foot disability at the time of separation, to include any noted pathological callus condition.  The examiner further stated that a review of the Veteran's VA treatment records revealed only one complaint of foot pain in April 2009, but that the Veteran himself reported pain in the callus area while walking or standing.  Scars were also observed, related to the Veteran's multiple right foot surgeries.

Turning to the diagnostic criteria, the Board notes that although scars have been identified, those scars are not related to the service-connected callus disability.  As the VA examiner noted, there is no indication in the Veteran's STRs of a scar and as the Board has already determined, service connection is not warranted for the hammertoe conditions necessitating surgery and resulting in scarring.  Accordingly, because it has not been demonstrated that the Veteran's service-connected disability resulted in scarring, there is no basis upon which to assign a compensable rating under the DCs pertaining to scars.  

As to impairment of function, even if the Veteran's current callus condition was related to the service-connected callus condition, the evidence fails to demonstrate that the calluses have any disabling effect.  The August 2008 VA examiner indicated specifically that the observed callus resulted in no functional impairment, to include any impact on his ability to stand and/or walk.  Although the Veteran later reported some pain while standing or walking leading to fatigue and weakness, the calluses do not appear to limit his ability to ambulate.  Further, as noted in the December 2009 VA examination report, although the calluses were tender to palpation, there was no demonstrated evidence of ulceration of skin breakdown.  In short, the Board cannot conclude that the Veteran's service-connected right foot callus has resulted in disabling effect and/or impairment of function to a compensable degree.  See 38 C.F.R. § 4.21 (2013) (providing that it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating).  Accordingly, the Board finds that the preponderance of the evidence is against assigning a compensable rating for the Veteran's service-connected right foot callus disability.

III.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that that disability has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in October 2009.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matters decided herein.  The evidence obtained or associated with the claims folder includes the Veteran's STRs, VA treatment records, VA examination reports, private medical evidence, records from the Social Security Administration, and lay statements, to include the Veteran's Board hearing testimony.  To the extent that any outstanding private treatment records related to post-service foot surgeries have not been associated with the record, the Board notes that the Veteran has certified that those records are not obtainable.  Further, the Veteran is competent to provide testimony concerning his disabilities and treatment therefor.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  The Veteran has been afforded several examinations related to his feet.  A review of the examination reports show that the VA examiners reviewed the claims folder and/or pertinent evidence, conducted a thorough examination of Veteran, and considered the Veteran's subjective complaints related to his disability.  The Board is satisfied that the information contained in the VA examination reports and VA and private treatment records, along with the Veteran's lay testimony, is sufficient for the Board to evaluate the Veteran's claims adjudicated herein.  While an extended period of time has gone by since the April 2010 VA examination, neither the Veteran has asserted, nor does the evidence demonstrate, that his service-connected callus disability has worsened or undergone some material change since that examination.  Further, the Veteran is competent to testify as to certain symptoms of his disability and was given the opportunity to do so during his June 2013 hearing.  Accordingly, the Board does not find that a new examination is warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Thus, the Board finds that the duty-to-assist requirements have been met.


ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a right foot disability, to include hammertoes and a bunion, is denied.

Entitlement to a compensable disability rating for service-connected callus of the right foot is denied.



REMAND

Upon review of the record, the Board finds that the Veteran's claims of service connection for low back, bilateral hip, and bilateral knee disabilities must be remanded for further development.  During the course of his claims, the Veteran has asserted his belief that his low back, bilateral hip, and bilateral knee disabilities are attributable to his service-connected right foot callus disability.  In September 2012, the RO issued a deferred rating decision wherein it was requested that an opinion addressing secondary service connection for the Veteran's knee and hip claims be prepared.  A VA clinician reviewed the claims folder in September 2012, noting several diagnosed knee and hip disabilities, and opined that "the Veteran's knee and hip pains or degeneration are due to natural aging and rheumatoid arthritis and not due to, or the result of, foot calluses."  Although the clinician opined against a causal relationship, secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves analysis of causation and analysis of aggravation); 38 C.F.R. § 3.310 (2013).  Thus, because VA clinician did not address the second element of secondary service connection, in all likelihood because he was not specifically requested to do so, the September 2012 opinion report is inadequate for rating purposes and a remand is required for a new opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4) (2013).  Further, given the Veteran's contentions regarding his low back disability, it is unclear to the Board why the opinion request was limited the Veteran's hip and knee disabilities.  Thus, the clinician should also address whether the Veteran's low back disability was caused or aggravated by his service-connected right foot calluses.  

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board acknowledges that the claims folder contains various psychiatric diagnosis, to include PTSD, a mood disorder, depression, and dysthymia.  The Board further acknowledges that an October 2010 VA examiner attributed the Veteran's PTSD to his military service.  The Board notes, however, that service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2013).

Further, unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).

Initially, the Board notes that there is no evidence that the Veteran engaged in combat with an enemy force.  Furthermore, the Veteran's claimed in-service stressors are not related to his "fear of hostile military or terrorist activity."  During the October 2010 VA examination, the Veteran related having experienced the following stressors: witnessing injured and dying soldiers while performing his duties as a corpsman at Balboa Hospital; being on the USS Enterprise when it caught fire in January 1969; and witnessing the USS Evans being struck by another ship in June 1969, which resulted in the death of 70 soldiers.  The Veteran also reported that it was his ship that towed half of the USS Evans back to Subic Bay.  The Board notes that a review of the record shows that the Veteran has reported other versions of these stressors, to include towing HMAS Melbourne, "which hours earlier [the Veteran's] ship ran into, cutting the boat in half."  This account is recorded the Veteran's November 2009 Vet Center evaluation treatment summary.  The Board also notes that neither of these incidents are related to hostile military or terrorist activity, as the January 1969 explosion on USS Enterprise was caused by one of the ship's own rockets and the incident involving HMAS Melbourne and the USS Evans occurred during a SEATO (South East Asia Treaty Organization) exercise.  Accordingly, the Veteran's claimed stressors must be corroborated by official service records or other credible supporting evidence.

Attempts were made to verify the Veteran's claimed stressors, to include asking the Veteran to supply more detailed information with regard to the alleged stressors.  In July 2007 and April 2010, it was determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) to allow for a meaningful search of records to corroborate the Veteran's claimed stressors.  Thus, because the Veteran's alleged stressors have not been corroborated, service connection cannot be established based on the October 2010 VA examiner's opinion.  The Board also finds reason to question the veracity of the Veteran's claimed stressors, as internet research shows that it was the USS Tawasa that was responsible for towing the stern of the USS Evans to Subic Bay.  See Dictionary of American Naval Fighting Ships, accessible at http://www.history.navy.mil/danfs/t3/tawasa.htm.

Reviewing the information provided by the Veteran, the Board finds the evidence to be sufficient to request verification from the JSRRC, at least with regard to the Veteran's claimed stressors involving the USS Enterprise and the USS Evans, such that a remand for further development is necessary.  The Veteran provided specific dates for these incidents and his service personnel records confirm that he was serving aboard the USS Tappahannock at the time of those incidents.  Further, the incidents involving the USS Enterprise and the USS Evans as alleged are well documented events.  Accordingly, the Board finds that there is sufficient information for a search of records to, at a minimum, determine whether the USS Tappahannock was positioned in the vicinity of the USS Enterprise at the time of the January 1969 explosion and whether the USS Tappahannock was involved in towing the USS Evans to Subic Bay after the June 1969 accident with HMAS Melbourne.  

Regarding the Veteran's other psychiatric diagnoses, the Board notes the Dr. H.B. has opined that the Veteran's mood disorder is a symptom of his PTSD and an October 2010 VA examiner opined that the Veteran's dysthymic disorder was partially due to his PTSD and part due to his current life circumstances, but "is as likely as not a major contributor to disability and a result of his military experience."  Without further discussion, the Board cannot discern from the examiner's statement whether the Veteran's dysthymic disorder is related directly to service or is only related to service on account of the Veteran's PTSD.  A November 2007 psychiatry outpatient treatment note also contains a diagnosis of a mood disorder, secondary to a general medical condition, which condition is not specifically mentioned, and a review of the Veteran's CAPRI records maintained in his Virtual VA file also reveals a diagnosis of depression.  Given this evidence, the Board finds that on remand, an opinion should be obtained as to whether the Veteran has an acquired psychiatric disorder other than PTSD that can be attributed directly to military service.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should then take the steps necessary to attempt to corroborate the Veteran's alleged stressors involving the USS Enterprise and the USS Evans.  Specifically, the AOJ should contact the JSRRC or other appropriate agency and ask for research of the positioning of the USS Tappahannock on January 14 and in June 3, 1969.  A determination should then be made as to whether USS Tappahannock was anywhere in the vicinity of the USS Enterprise at the time of the January 1969 explosion and whether the USS Tappahannock was involved in towing the USS Evans to Subic Bay after the June 1969 accident with HMAS Melbourne.  

2.  The claims folder, and a copy of this remand, must be provided to and reviewed by the VA clinician who provided the September 2012 opinion regarding whether the Veteran has a hip and/or knee disability that is secondary to his service-connected right foot callus.  The examiner should provide an addendum to that report that includes an opinion as to whether it is at least as likely as not the Veteran's service-connected right foot callus has made chronically worse any diagnosed hip or knee disability.

An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected right foot callus has caused or made chronically worse the Veteran's low back disability.

The examiner should provide support for all opinions expressed.  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.

If the examiner determines that he cannot provide an opinion on the issue at hand without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

(If the requested examiner is no longer available, the claims folder should be forwarded to another VA clinician to answer the questions set forth above.  If additional evidentiary development is suggested or if another examination is required to formulate an opinion by the examiner, the AOJ should ensure that any additional development is undertaken in order to obtain definitive opinions as to whether it is at least as likely as not that (2) the Veteran's service-connected right foot callus has caused or made chronically worse any diagnosed disability of the right or left knee, right or left hip, or low back.)

3.  Arrange for the Veteran's claims folder to be reviewed by a VA clinician with the appropriate expertise to render an opinion as to whether the Veteran has an acquired psychiatric disability, other than PTSD, that is directly attributable to military service.  Particular attention should be paid the diagnoses of depression, a mood disorder, and dysthymic disorder.  As to each diagnosed psychiatric disorder, the clinician should provide an opinion as to whether it is at least as likely as not that that disorder is attributable to the Veteran's military service.  As to any disorder determined to be related to service, the clinician set forth with specificity the in-service injury or event that led to the Veteran's current disorder.  The clinician is also requested to opine, to the extent possible, as to the etiology of any psychiatric disorder determined to be unrelated, or not directly related, to service.

If the clinician feels that any requested opinion cannot be rendered without resorting to speculation, the clinician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).

If the clinician determines that an examination of the Veteran is required to formulate an opinion, the AOJ should schedule the Veteran for a VA examination to determine the likelihood that he has a diagnosed psychiatric disability other than PTSD that is at least as likely as not attributable to the Veteran's military service.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for disabilities of the right or left hip, right or left knee, and the low back.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


